Yanderburgh, I.
An application was made by B. A. Bilkins, receiver of the property and estate of the defendant Brederickson, an insolvent, to set aside the judgment entered in this action in the district court of Redwood county. The affidavit upon which the motion is based shows that he was duly appointed such receiver by the superior court of Cóok county, in the state of Illinois, and duly qualified as such, and that there are no creditors of the insolvent in this state, but that all the creditors of the defendant are nonresidents.» The court dismissed the application on plaintiff’s motion without a hearing on the merits, on the ground that the authority of a receiver does not extend beyond the limits of the state in which he is appointed, that he is the mere creature of the court which appoints him, and cannot exercise his powers beyond its jurisdiction. Strictly, the statutory powers of a foreign assignee or receiver cannot ex propria vigore be recognized as having any force or effect here, but, by the comity existing between the states, which is recognized as a part of the common law, effect may be given to titles and powers derived from the laws of another state or country, by the courts of this state, when this can be done without contravening the laws or policy of the state, or interfering with the rights of creditors pursuing their remedies under our laws. In re Waite, 99 N. Y. 448, (2 N. E. Rep. 440;) High, Rec. (2d Ed.) § 241; Beach, Rec. § 682; 22 Amer. Law. Reg. 294-298.
*353This application of the rule is sustained by the later and better decisions, and by sound reason. The narrower view, as applied to foreign executors and administrators, is followed and applied on the ground of stare decisis. Putnam v. Pitney, 45 Minn. 246, (47 N. W. Rep. 790.)
No other points require attention.
Order reversed.
(Opinion published 53 N. W. Rep. 713.)